Opinion issued February 10, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01323-CV
____________

IN RE MICAELA BENJAMIN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          On December 30, 2004, relator, Micaela Benjamin, filed an emergency petition
for writ of mandamus complaining of the trial court’s 2004 Temporary Orders in a
Suit Affecting the Parent Child Relationship.
  On December 31, 2004, this court
temporarily stayed all further proceedings in trial court.  Tex. R. App. P. 52.10.  We
lift our stay, deny the petition for writ of mandamus, and overrule all pending motions
as moot.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).